Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This office action is in response to the rce filed on 05/13/2022.  Claims 1-3 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moran et al (US 2013/0050222) in view of Perholtz et al. (US 2002/0091850).
Claim 1
Moran discloses a character string input apparatus (fig. 1; par. 0056, computer system having a display screen 104 and keyboard 102; fig. 2, par. 0057, computer system having a screen 206 and keyboard) comprising: 
an operation acquisition block configured to acquire an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display); 
a character string acquisition block configured to acquire an additional character string from the input device on a basis of the acquired operation (par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single commands that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the character string input apparatus and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and
a transmission block configured to transmit a signal indicative that input of a character string is started by use of the input device (par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address),
wherein the signal is transmitted from the input device to the character string input apparatus (par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).
Moran discloses a plurality of input devices ([0006], [0111], [0117], touchpad [0122]) but fails to explicitly discloses for disabling entry of character strings from any other devices coupled to the character string input apparatus until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device , and wherein the specific input allows for entry of character strings on another device coupled to the character string input apparatus.
However, Perholtz discloses for disabling entry of character strings from any other devices coupled to the character string input apparatus (If the light is blinking, it means a Remote PC is in the process of initially accessing the Host Unit or has been previously blocked by a Host PC user from taking over the Host PC's keyboard) ([0088]) until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device , and wherein the specific input allows for entry of character strings on another device coupled to the character string input apparatus (until either the Action 55 momentary switch is depressed again .will allow access for entry of character) ([0089]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Moran. One would have been motivated to do so to facilitate monitoring and control other device utilization of the system; thereby improving operability by enabling prompt operation while using input device.

Claim 2
Moran discloses a method for a computer for performing character string 
input (par. 0048, methods for capturing text from a primary display and presenting the captured text on an auxiliary display) comprising: 
by an operation acquisition block, acquiring an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display); 
by a character string acquisition block, acquiring an additional character string from the input device on a basis of the acquired operation (par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single command that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the computer and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and 
by a transmission block, transmitting a signal indicative that input of a character string is started by use of the input device (par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address),
wherein the signal is transmitted from the input device to the computer (par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).
Moran discloses a plurality of input devices ([0006], [0111], [0117], touchpad [0122]) but fails to explicitly discloses for disabling entry of character strings from any other devices coupled to the computer until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device, and wherein the specific input allows for entry of character strings on another device coupled to the computer.
However, Perholtz discloses for disabling entry of character strings from any other devices coupled to the computer (If the light is blinking, it means a Remote PC is in the process of initially accessing the Host Unit or has been previously blocked by a Host PC user from taking over the Host PC's keyboard) ([0088]) until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device, and wherein the specific input allows for entry of character strings on another device coupled to the computer (until either the Action 55 momentary switch is depressed again .will allow access for entry of character) ([0089]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Moran. One would have been motivated to do so to facilitate monitoring and control other device utilization of the system; thereby improving operability by enabling prompt operation while using input device.

Claim 3
Moran discloses a computer-readable information storage medium configured to store a program for a computer (par. 0023, a computer readable medium storing a computer program with computer program code), the program comprising: 
by an operation acquisition block, acquiring an operation done on an input device (par. 0067, computer system having a primary display for displaying active and non-active windows simultaneously; and a keyboard having input keys and an auxiliary display; the user is enabled to generate a single command that captures a portion of text displayed in an active window and displays the captured text on the auxiliary display);; 
by a character string acquisition block, acquiring an additional character string from the input device on a basis of the acquired operation (par. 0012, a primary display can display multiple windows simultaneously; a keyboard having input keys and an auxiliary display; a user can generate a single commands that identifies text displayed in a currently active window and automatically displays the identified text on the auxiliary display),
wherein the additional character string is automatically retrieved and displayed by the computer and on a display of the input device (par. 0012, the identified text is editable on both, the primary display and auxiliary display, simultaneously by the input keys; the identified text is editable on the auxiliary and subsequently uploaded to the primary display); and by a transmission block, transmitting a signal indicative that input of a 
character string is started by use of the input device (par. 0056, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices such as a PC or television; par. 0068, lines 6-10, capturing text in the vicinity of a cursor on a primary display, for display on an auxiliary display; the computer checks if a user command to capture text has been issued; the user command writes to an address and the check is done by the computer polling that address), wherein the signal is transmitted from the input device to the computer (par. 0012, lines 6-8, when keys on the keyboard are actuated, a corresponding character is displayed on the screen; par. 0063, a computer program controls communication between the input device and external connected devices).
Moran discloses a plurality of input devices ([0006], [0111], [0117], touchpad [0122]) but fails to explicitly discloses for disabling entry of character strings from any other devices coupled to the computer until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device, and wherein the specific input allows for entry of character strings on another device coupled to the computer.
However, Perholtz discloses for disabling entry of character strings from any other devices coupled to the computer (If the light is blinking, it means a Remote PC is in the process of initially accessing the Host Unit or has been previously blocked by a Host PC user from taking over the Host PC's keyboard) ([0088]) until a specific input is provided by a user on the input device to indicate that entry of character strings is terminated on the input device , and wherein the specific input allows for entry of character strings on another device coupled to the computer (until either the Action 55 momentary switch is depressed again .will allow access for entry of character) ([0089]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Moran. One would have been motivated to do so to facilitate monitoring and control other device utilization of the system; thereby improving operability by enabling prompt operation while using input device.

Response to Arguments
4.	Applicant’s arguments and amendments filed on 05/13/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171